                       UNITED STATES DISTRICT COURT

                              DISTRICT OF MAINE


 1900 CAPITAL TRUST III BY US              )
 BANK TRUST NATIONAL                       )
 ASSOCIATION NOT IN ITS                    )
 INDIVIDUAL CAPACITY BUT                   )
 SOLELY AS CERTIFICATE                     )
 TRUSTEE                                   )
                                           )
                          PLAINTIFF        )
                                           )
 V.                                        )
                                           )     CIVIL NO. 2:19-CV-220-DBH
 DODI S. SIDELINGER,                       )
                                           )
                        DEFENDANT          )
                                           )
 AND                                       )
                                           )
 FIRST TENNESSEE BANK, N.A.                )
 f/k/a First Horizon Home Loan             )
 Corporation; DENNIS CAREY;                )
 TYGDON, LLC,                              )

                 PARTIES-IN-INTEREST


                FINDINGS OF FACT AND CONCLUSIONS OF LAW


         I conducted a bench trial on May 17, 2021, in this mortgage foreclosure

case. Only a junior mortgagee, Dennis Carey, appeared at trial and challenged

the foreclosure. After hearing the testimony and reading the later-filed briefs, I

make the following findings of fact and conclusions of law. See Fed. R. Civ. P.

52(a).
                                      FINDINGS OF FACT

       1.      On June 5, 2006, the defendant mortgagor executed a first mortgage

of the property at Lot 6 Ballpark Drive, Portland, Maine.                    Pl.’s Ex. C.     The

mortgage named First Horizon Home Loan Corporation as the lender and was

recorded in the Cumberland County Registry of Deeds in Book 24045, Page 203.

       2.      The plaintiff owns the mortgage on the property, pursuant to a series

of valid assignments. Pl.’s Ex. D.

       3.      The plaintiff holds the note. I examined the original note and allonge

at trial. Pl.’s Ex. B. The allonge is indorsed in blank and affixed to the note.

       4.      The plaintiff has “certif[ied] proof of ownership of the mortgage note

and produce[d] evidence of the mortgage note, mortgage and all assignments and

endorsements of the mortgage note and mortgage.” 14 M.R.S. § 6321; see Bank

of Am., N.A. v. Greenleaf, 2014 ME 89, ¶¶ 21-22, 96 A.3d 700.

       5.      The defendant mortgagor agrees that she has failed to pay the

amounts due on the mortgage note since May 1, 2015. See Compl. ¶ 32 (ECF

No. 1); Def.’s Answer ¶ 12 (ECF No. 17).

       6.      The plaintiff has established that as of May 10, 2021, it was due a

total of $611,214.18 on the mortgage note, with additional attorney fees and

costs.1 Pl.’s Exs. J, L.2


1 Junior mortgagee Carey disputes the amount to which the plaintiff is entitled. A junior
mortgagee logically may be able to challenge the amount to which a plaintiff is entitled, given the
impact the plaintiff’s recovery has on a junior mortgagee’s ability to recover anything. Here,
however, as explained further below, Carey failed to introduce any evidence showing his interest
in the real estate. He therefore lacks standing to challenge the plaintiff’s case.
2 Carey has challenged the admissibility of Exhibit J, which contains the current loan servicer’s

documents the plaintiff relies upon in proving the amount it is owed. Even if Carey had


                                                                                                 2
       7.      There are no public utility easements on the property.

       8.      Priorities:

               A.     The plaintiff is in first position.

               B.     According to the plaintiff’s Complaint, First Tennessee Bank,

N.A., is a party-in-interest in second position. However, it failed to answer and

is defaulted. It also did not submit an affidavit of debt or appear at trial.

               C.     According to the plaintiff’s Complaint, Dennis Carey is a

party-in-interest in third position. Although Carey appeared at trial and his

counsel questioned the loan servicer witness extensively, he did not present

evidence of his priority or the amount he is owed.3


demonstrated an interest giving him standing to challenge exhibit J, I would find that the exhibit
and witness’s testimony were admissible here. See U.S. Bank Tr., N.A. v. Jones, 925 F.3d 534
(1st Cir. 2019).
3 No evidence of Carey’s interest was presented at trial. Carey contends that the foreclosing first

mortgagee has the burden to prove the priorities and amounts owed junior mortgagees, on the
theory that all eight elements necessary for foreclosure carry the same burdens. See Bank of
Am., N.A. v. Greenleaf, 2014 ME 89, ¶ 18, 96 A.3d 700 (citing Chase Home Fin. LLC v. Higgins,
2009 ME 136, ¶ 11, 985 A.2d 508). The first mortgagee disagrees, admitting that it must
establish its priority position and amount owed, but that junior mortgagees carry the burden to
prove their priorities and amounts owed. I agree with the plaintiff first mortgagee.
         Although the Maine Law Court has stated that proof is required on the order of priorities
and amounts owed parties in interest, and has repeated that a plaintiff seeking foreclosure must
strictly comply with all statutory requirements, id., it has not addressed the burdens of proof on
this element. Title 14 M.R.S. § 6322 states that
         [a]fter hearing, the court shall determine whether there has been a breach of
         condition in the plaintiff’s mortgage, the amount due thereon, including
         reasonable attorney’s fees and court costs, the order and priority and those
         amounts, if any, that may be due to other parties that may appear and whether
         any public utility easements held by a party in interest survive the proceedings.
(emphasis added). Notably, the statute requires a court determination of order, priority, and
amount only as to “parties that may appear.” The purpose of giving junior mortgagees notice of
a senior mortgagee’s intention to foreclose is to allow them “the opportunity to appear in the
action and have the court determine, pursuant to section 6322 . . . the ‘order of priority and
those amounts, if any, that may be due to other parties that may appear.’” Bankr. Estate of
Everest v. Bank of Am., N.A., 2015 ME 19, ¶ 18, 111 A.3d 655 (emphasis omitted) (quoting U.S.
Dep’t of Hous. & Urban Dev. v. Union Mortg. Co., 661 A.2d 163, 166 (Me. 1995)). The appearance
requirement suggests an active role for junior mortgagees in determining priority and amounts
owed. And practical logic supports the same. The junior mortgagee is in the best position to
know what it is owed. See Mechs. Sav. Bank v. Rice, No. RE-14-138, 2014 Me. Super. LEXIS


                                                                                                 3
               D.      According to the plaintiff’s Complaint, Tygdon, LLC, is a party-

 in-interest in fourth position.            Tygdon failed to obtain representation, is

 defaulted, and did not appear at trial. Tygdon’s representative, who is not an

 attorney admitted to practice before this Court, did submit an affidavit (ECF

 No. 94) claiming an amount owed. But this affidavit is not in evidence and I

 cannot consider it.4

               E.      According to the Complaint, Dennis Carey has another

interest in fifth position. But Carey has not offered evidence of his priority or

any amounts owed.

       9.      The plaintiff has produced evidence that notice of default and right

to cure was mailed to the defendant.                 Pl.’s Ex. I.     The letter satisfies the

requirements of 14 M.R.S. § 6111.

       10.     The defendant mortgagor has consented to foreclosure (ECF No. 99)

and waived any mediation requirement.

       11.     The defendant mortgagor is not in military service. Pl.’s Ex. K.




230, at *1-2 (Oct. 20, 2014) (in considering the plaintiff’s motion for summary judgment, ordering
“any party in interest that has not submitted evidence of its interest in the real property subject
to this action . . . to submit such evidence . . . . The parties in interest should submit affidavits
confirming the amount due to them.” (citing 14 M.R.S. § 6322)). The senior mortgagee is not
interested in or affected by the amount of the junior debt; only the mortgagor and junior
mortgagees have a stake.
4 Unlike individuals, business entities generally may not appear pro se. See Hooper-Haas v.

Ziegler Holdings, LLC, 690 F.3d 34, 36 n.2 (1st Cir. 2012) (“limited liability companies, like
corporations, cannot litigate pro se”); In re Las Colinas Dev. Corp., 585 F.2d 7, 11 (1st Cir. 1978);
Spickler v. York, 566 A.2d 1385, 1390 (Me. 1989). Maine law provides an exception whereby an
officer of a corporation with five or fewer shareholders may defend the corporation against a civil
action. 4 M.R.S. § 807(3)(J). But even if Maine law controlled, Tygdon’s representative, the sole
manager and registered agent for the limited liability company, has not shown that he satisfies
the corporate defense exception.

                                                                                                   4
                                CONCLUSIONS OF LAW

       1.    The Court has jurisdiction based upon diversity of citizenship. 28

U.S.C. § 1332.

       2.    As the holder of the note and owner of the mortgage, the plaintiff

has standing to foreclose. See Greenleaf, 2014 ME 89, ¶ 9, 96 A.3d 700; 14

M.R.S. § 6321 (“the mortgagee or any person claiming under the mortgagee may

proceed for the purpose of foreclosure by civil action . . . .”).

       3.    The plaintiff has satisfied each of the eight elements necessary to

prevail on the merits and is entitled to judgment of foreclosure. See Greenleaf,

2014 ME 89, ¶ 18, 96 A.3d 700. I will issue judgment following this order.

       4.    By failing to adequately appear, First Tennessee Bank, N.A., and

Tygdon, LLC, will not have any rights to excess proceeds from the foreclosure

sale. See Bankr. Estate of Everest v. Bank of Am., N.A., 2015 ME 19, 111 A.3d

655.

       5.    Although he appeared at trial, Carey did not present evidence of

amounts owed and therefore has not established any rights to excess proceeds

from the foreclosure sale.

       6.    The plaintiff shall submit a proposed judgment by July 7, 2021.

       SO ORDERED.

       DATED THIS 30TH DAY OF JUNE, 2021

                                              /S/D. BROCK HORNBY
                                              D. BROCK HORNBY
                                              UNITED STATES DISTRICT JUDGE




                                                                               5
